Citation Nr: 0705182	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension, to 
include as secondary to asthma.  

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from June 1972 to June 
1977.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 2006, the Board denied service connection for 
pseudofolliculitis barbae, reopened the claim of entitlement 
to service connection for asthma, and remanded the reopened 
asthma claim, and the hypertension and diabetes claims for 
further evidentiary development.  While the Board regrets the 
delay in the adjudication of this appeal, it concludes that 
another remand is warranted to ensure compliance with its 
remand order.  Stegall v. West, 11 Vet. App. 268 (1988).

On page 12 of the January 2006 decision/remand order, in 
action paragraph no. 2, the Board directed that the RO 
associate with the claims file all missing clinical records 
from the Montgomery, Alabama, VA medical facility.  Recent VA 
clinical records were obtained after January 2006, and the RO 
considered them before issuing the September 2006 
Supplemental Statement of the Case (SSOC).  However, the 
purpose of the remand directive was to ensure that any 
missing VA clinical records dated from 1980s are secured, as 
the veteran testified in September 2005 that, to his 
recollection, he began receiving VA medical care around then.  
See pp. 7-8, September 2005 Board hearing transcript.  VA is 
deemed to be in constructive possession of VA clinical 
records and they must be secured, if they exist, consistent 
with Bell v. Derwinski, 2 Vet. App. 611, 612-613 (1992).  
Securing VA medical records is part of the VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  And, where, as here, the veteran has 
identified the existence of records he believes has bearing 
on his claims, VA has a duty to assist him in securing the 
missing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Under the circumstances, the Board is of the opinion that any 
missing VA clinical records should be obtained before 
adjudication of the appeal.

Based on the foregoing, the claims are remanded to the RO, 
via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  Ensure that any missing VA clinical 
records -- in particular, including those 
dating from the 1980s from the Montgomery, 
Alabama, facility -- are obtained and 
associated with the claims file.

2.  Then readjudicate the claims based on 
a review of the entire record.  If the 
benefit sought remains denied, then issue 
an updated SSOC.  Give the veteran and his 
representative an opportunity to respond.  
Then, if in order, return the appeal to 
the Board.    

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

